STATE OF MICHIGAN

                           COURT OF APPEALS



RICHARD WILLIAM DORKO,                                             UNPUBLISHED
                                                                   August 17, 2017
               Plaintiff-Appellant,

v                                                                  No. 333880
                                                                   Kalamazoo Circuit Court
SHERRY SUE DORKO,                                                  LC No. 2004-005765-DM

               Defendant-Appellee.


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

        The parties disagree on whether a qualified domestic relations order (QDRO) is subject to
a ten-year statute of limitations. Concluding that this case is controlled by a recently issued,
binding decision of this Court, we hold that a QDRO is not subject to the statute of limitations
and affirm.

        On August 3, 2005, the Kalamazoo Circuit Court entered a consent judgment of divorce
dissolving the parties’ 28-year marriage. The consent judgment awarded defendant one half of
the marital interest in plaintiff’s retirement plan via a QDRO. Ten years and eight days later,
defendant submitted a proposed QDRO to the trial court; several months later, defendant filed a
revised proposed QDRO in January 2016. Plaintiff moved to set aside the revised proposed
QDRO, arguing that it was time-barred under the ten-year statute of limitations set forth in MCL
600.5809(3) for enforcing a judgment. The trial court denied plaintiff’s motion, concluding that
the statute of limitations did not begin to run until plaintiff began receiving disbursements from
the plan. We affirm, but for a different reason. See Groves v Dep’t of Corrections, 295 Mich
App 1, 13 n 3; 811 NW2d 563 (2011).

       The question of whether MCL 600.5809(3) covers QDROs was recently answered by a
panel of this Court. In Joughin v Joughin, ___ Mich App ___; ___ NW2d ___ (2017) (Docket
No. 329993), slip op at 4, the panel majority held that “the act to obtain entry of a proposed
QDRO is a ministerial task done in conjunction with the divorce judgment itself.” “Accordingly,
when a party complies with the court’s instructions [in the divorce judgment to submit a
proposed QDRO], albeit late, as here, the party is simply engaged in supplying documents and
information to the court, to comply with its ministerial obligations under the judgment—nothing
more, nothing less.” Id. Therefore, the Joughin court held that “because the entry of the
proposed QDRO is not an enforcement of a noncontractual money obligation, the 10-year period

                                               -1-
of limitations provided in MCL 600.5809(3) does not apply, and plaintiff’s request to have the
proposed QDRO entered by the trial court was not time-barred.” Id. at ___; slip op at 5.

       This panel is bound by the holding in Joughin under MCR 7.215(J)(1). Accordingly, we
conclude that defendant’s submissions of the proposed QDROs were merely ministerial tasks
attendant to the judgment of divorce, which are not time-barred by MCL 600.5809(3).

       Affirmed.



                                                         /s/ Mark T. Boonstra
                                                         /s/ Amy Ronayne Krause
                                                         /s/ Brock A. Swartzle




                                             -2-